Citation Nr: 0812203	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  04-20 679	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable initial disability rating 
for residuals of cellulitis of right mandible. 

2.  Entitlement to service connection for diabetes mellitus, 
type I.

3.  Entitlement to service connection for panic disorder.

4.  Entitlement to service connection for facial scarring.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel 
INTRODUCTION

The veteran served on active duty from January 1992 to 
February 1995.

This appeal arises from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In that decision, the RO granted 
service connection for residuals of cellulitis of the right 
mandible, claimed as facial infection, and assigned a 
noncompensable disability rating, effective from July 25, 
2002.  In that same rating decision, the RO denied 
entitlement to service connection for diabetes mellitus, 
panic disorder, and facial scarring.  All these issues were 
the subject of a Board of Veterans' Appeals remand in August 
2007.


FINDINGS OF FACT

1.  The veteran's residuals of cellulitis of the right 
mandible consist of two scars; each of which is less than 13 
cm. long and .6 cm. wide, does not cause functional 
impairment, and is not disfiguring.

2.  The veteran's diabetes mellitus, type I, was not 
initially manifested during service and is not otherwise 
related to a disease or injury in service. 

3.  The veteran does not have a current disability involving 
facial scarring.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability rating 
for residuals of cellulitis of the right mandible have not 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Code 7800, 7805 (2007).

2.  Diabetes mellitus, type I was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

3.  Facial scarring was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice should be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VA's duty to notify was satisfied by way of a 
letter sent to the veteran in August 2002, that fully 
addressed all four notice elements and was sent prior to the 
initial RO adjudication of the veteran's claims for service 
connection.  This letter informed the veteran of what 
evidence was required to substantiate the claims and of the 
veteran's and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473, 491, 500 (2006).  
Thus, as the veteran's claim for a compensable initial 
disability rating for residuals of cellulitis of the right 
mandible was appealed directly from the initial rating 
assigned, no further action under the section 5103(a) is 
required.  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); 2007); Dunlap v. Nicholson, 21 Vet App 112 
(2007).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available records pertaining to 
the issues resolved herein have been obtained and associated 
with the claims folder.  VA examinations have been conducted.  
The veteran declined the opportunity to testify before a 
Veterans Law Judge in April 2004.  We therefore conclude that 
VA has satisfied both its duty to notify and assist the 
veteran in this case.

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence in the veteran's 
claim folder, which includes service medical records, VA 
outpatient treatment records, the veteran's lay statements in 
support of his claim, and VA compensation and pension 
examination reports.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show, as to each claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001). 

Compensable Initial Disability Rating

At the outset, the Board notes that the veteran's claim of 
entitlement to a compensable initial disability rating for 
residuals of cellulitis of right mandible is on appeal from 
the initial assignment of the disability rating.  As such, 
the veteran's claim contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

The veteran's residuals of cellulitis of the right mandible 
is currently evaluated as noncompensably (zero percent) 
disabling under 38 C.F.R. § 4.118, Diagnostic Code 7805.  
Diagnostic Code 7805 provides that scars causing limitation 
of function of the affected part are rated based on those 
limitations.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).  
However, Diagnostic Code 7800 applies to disfigurement of the 
head, face, or neck and provides that a 10 percent disability 
rating is warranted where there is one of the eight 
characteristics of disfigurement.  

The eight characteristics of disfigurement are defined as:  a 
scar five or more inches in length, a scar at least one-
quarter inch wide at the widest part, the surface contour of 
the scar is elevated or depressed on palpation, the scar is 
adherent to underlying tissue, the skin is hypo or hyper 
pigmented in an area exceeding six square inches, the skin 
texture is abnormal (irregular, atrophic, shiny, scaly, etc.) 
in an area exceeding six square inches, there is underlying 
soft tissue missing in an area exceeding six square inches; 
and the skin is indurated and inflexible in an area exceeding 
six square inches.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2007).

Medical treatment reports contained in the claims file do not 
reflect any complaints or findings regarding scars on the 
veteran's neck, or indeed, any other residuals of the right 
mandible cellulitis.  Service connection was granted based 
upon the veteran's service medical records, rather than upon 
current medical evidence.  Thus, there is no medical evidence 
of record upon which to base an evaluation as to whether a 
compensable disability rating is warranted from July 2002 
until September 2007, when the veteran underwent a VA 
compensation and pension examination.  The veteran's own 
contentions focus on the episode of cellulitis rather than on 
his current symptoms; he does not identify any particular 
impairment arising from the current residuals in his written 
statements, which would support the assignment of a 
compensable disability rating.

On examination in September 2007, two scars were observed.  A 
vertical scar along the border of the sternocleidomastoid 
muscle was seen on the right side of the anterior neck.  This 
scar measured 6 centimeters (cm.) wide by .5 cm. long.  A 3 
cm. long by .3 cm. wide tracheostomy scar was also observed.  
No evidence of skin breakdown or underlying soft tissue 
damage was noted, and the scars were the same color and 
texture of normal skin.  No tenderness to palpation, no 
limitation of motion, or loss of function was noted.  The 
examiner concluded the veteran's head, face, and neck were 
not disfigured.  

The Board finds no support for a compensable initial 
disability rating for residuals of cellulitis of the right 
mandible.  A review of his VA outpatient treatment records 
reveals no complaints of or treatment for his service-
connected scars.  Further, during the September 2007 VA 
examination, no limitation of motion or function was noted.  
Thus, a compensable disability rating pursuant to Diagnostic 
Code 7805 is not warranted.  

With regard to the characteristics of disfigurement, the 
September 2007 examination report reveals no evidence of 
disfigurement.  Neither scar is more than 13 cm. long or .6 
cm. wide.  The surface contours of the veteran's two scars 
are not elevated, depressed, or adherent to underlying 
tissue.  In addition, the veteran's scars are the same color 
as the surrounding skin, and there is no evidence of abnormal 
texture.  The soft tissue beneath the scars is not missing 
and the veteran's skin is not abnormally hardened or 
inflexible.  There is no objective evidence of even one 
characteristic of disfigurement; therefore, the criteria for 
a 10 percent disability rating pursuant to Diagnostic Code 
7800 are not met.  

The evidence does not reveal manifestations of the veteran's 
residuals of cellulitis of the right mandible warranting a 
rating higher than already granted for a specific period or 
staged rating at any time since the effective date of the 
claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson, 12 Vet. App. 119, 126-27 (1999). 

Service Connection

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service connected 
disease or injury.  In addition, a disability which is 
aggravated by a service-connected disability shall be 
service-connected.  When service connection is established 
for a secondary condition it shall be considered as part of 
the original condition.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991). 

Diabetes mellitus, type I

Service medical records reveal no complaints of or treatment 
for diabetes or high blood sugar.  The veteran's sugar was 
within normal limits at enlistment into service in August 
1991, and no abnormalities were noted on examination.  The 
veteran's service medical records were reviewed for 
separation in February 1995, and no disqualifying defects 
were noted.  

May 2000 private medical treatment records reflect the 
earliest evidence of elevated blood glucose levels, and a 
review of VA outpatient records reflects ongoing treatment 
for diabetes mellitus, type I.  The veteran underwent a VA 
compensation and pension examination in September 2007, at 
which time he reported daily insulin use and a restricted 
diet.  The examiner diagnosed diabetes mellitus, type I.  

After reviewing the claim folder, the examiner concluded that 
it was not likely that the veteran's diabetes mellitus, type 
I first manifested in service or is the result of his 
service-connected residuals of cellulitis of the right 
mandible.  The examiner noted that diabetes often manifests 
itself for the first time during an infection, and further, 
that infection often aggravates diabetes.  The examiner noted 
that the veteran's glucose was within normal limits while 
hospitalized for cellulitis, and further, the veteran 
demonstrated no symptoms of diabetes during the period 
between his hospitalization and his separation from service 
in 1995.  The examiner concluded that if the veteran had pre-
diabetes before or during treatment for facial cellulitis, 
diabetes or overt hyperglycemia would have appeared.  
Instead, the first symptoms of hypoglycemia did not appear 
until four to five years later.  
In this case, there is no dispute that the veteran is 
currently receiving medical treatment for diabetes mellitus, 
type I.  The question is whether the veteran's current 
disability is related to service in any way.

The initial diagnosis of diabetes mellitus, type I was not 
made until 2000, approximately five years after the veteran's 
discharge from active duty.  The veteran underwent a physical 
examination at separation from service in February 1995, at 
which time neither diabetes nor chronic symptoms which may be 
medically attributed to his current diagnosis of diabetes 
were noted.  Despite competent medical evidence of a current 
disability, direct service connection, based upon incurrence 
during active service, is not warranted.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  The lengthy period without treatment and 
lack of documented evidence of continuity of symptomatology 
weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

Moreover, the Board finds that the veteran's contentions 
regarding the etiological relationship between the currently 
diagnosed diabetes mellitus, type I and active service are 
not probative, given the content of his service records.  In 
this regard, the veteran's service medical records do not 
reflect complaints of or treatment for chronic symptoms which 
may be medically attributed to his current diagnosis of 
diabetes mellitus, type I.  The veteran has asserted that a 
right mandible infection treated in service caused him to 
develop a pre-diabetic condition; however, there is no 
competent evidence of elevated blood glucose levels until May 
2000, several years after separation from service.  As a lay 
person he is not shown to have the necessary medical 
competence to diagnose a disability or offer probative 
opinions as to medical etiology.  Thus, no connection to 
service is shown by the medical evidence of record. 38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992). 

Further, after performing a clinical examination and 
reviewing the claims folder, a VA physician concluded the 
veteran's diabetes mellitus, type I, did not have its onset 
in service; and further, found no relationship between the 
veteran's diabetes and the infection treated during active 
service.  Specifically, the examiner noted that if the 
cellulitis in service had caused a pre-diabetic condition, 
high glucose levels would have been observed during service.  
The examiner concluded that since the veteran did not 
demonstrate high glucose levels until 2000, it was unlikely 
that his currently diagnosed diabetes mellitus, type I was 
caused by the infection.  There is no other competent medical 
opinion of record which relates the veteran's current 
disability to the infection treated during service.  

The preponderance of the evidence is against the veteran's 
claim and service connection for diabetes mellitus, type I is 
denied.  

Facial scarring 

The veteran seeks service connection for facial scarring, 
which he relates to surgeries performed in service to treat 
cellulitis of the right mandible.  The veteran underwent a VA 
compensation and pension examination in September 2007.  A 
tracheostomy scar and a vertical scar along the border of the 
sternocleidomastoid muscle were noted.  Both scars are 
located on the veteran's neck.  No other scars were noted, to 
include any located on the veteran's face and the examiner 
concluded the veteran's head, face, and neck were not 
disfigured.  A review of the veteran's VA outpatient 
treatment records reflects no complaints of or treatment for 
facial scarring. 

Service connection has been established for residuals of 
cellulitis of the right mandible, which include a 
tracheostomy scar and a vertical scar along the border of the 
sternocleidomastoid muscle.  However, the evidence does not 
reflect a competent diagnosis of a chronic disability 
characterized by scarring affecting his face, as opposed to 
his neck.  

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. §§ 1110, 1131.  The United States 
Court of Veterans Appeals has interpreted the requirement of 
current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In the absence of the claimed disability, service connection 
must be denied.  


ORDER

A compensable initial disability rating for residuals of 
cellulitis of right mandible is denied. 

Service connection for diabetes mellitus, type I, is denied.

Service connection for facial scarring is denied.


REMAND

The veteran seeks service connection for an acquired 
psychiatric disability, which he contends is related to 
treatment for cellulitis during active service.  A VA 
psychiatric evaluation was performed in September 2007, at 
which time an Axis I diagnosis of specific phobia was 
rendered.  The VA examiner noted statements made by the 
veteran during a June 2002 VA psychiatric assessment which 
referred a history of "significant anxiety symptoms" during 
childhood related to his fears of a grave illness or injury.  
The examiner concluded that the veteran's current disability 
predated military service and is not the result of his in-
service treatment for cellulitis.  The VA examiner did not 
render an opinion regarding whether the veteran's specific 
phobia underwent an increase in severity beyond the natural 
progression of the disease during service.  In this regard, 
it appears that the veteran was seen in the mental health 
clinic during service.  Additionally, it appears that the 
veteran continues to receive psychiatric care, from the VA 
healthcare system.  Thus, the claim must be remanded to 
obtain the outstanding service and post-service medical 
records and an opinion as to whether the veteran's currently 
diagnosed psychiatric disability was aggravated by active 
service.  

Accordingly the appeal must be remanded for the following 
actions:

1.  The RO should secure the veteran's 
service mental health records through 
official channels, including outpatient 
records from the Lackland and Charleston 
Air Force Bases, and any inpatient mental 
health records, as well.

2.  The RO should obtain all records of 
VA mental health treatment afforded to 
the veteran at the West Palm Beach VA 
Medical Center, which are not contained 
in his claims file for inclusion in the 
file.

3.  After obtaining the records 
requested above, the veteran's claims 
file should be returned to the VA 
physician who previously examined the 
veteran in September 2007 for an 
addendum to the previous report.  If 
that physician is unavailable, the 
veteran should be afforded another VA 
examination to address the questions 
set out below.  The claims folder, 
including the newly-obtained records, 
must be made available to the examiner 
for review, and the examiner should 
acknowledge such review in the 
examination report.  Specifically, the 
examiner should be asked to provide an 
opinion as to the following:

(i) Is it at least as likely as 
not (that is, probability of 50 
percent or better) that the 
veteran had a psychiatric 
disability prior to service?  

(ii) If the veteran's psychiatric 
disability pre-existed service, is 
it at least as likely as not that 
in service, the disability 
permanently increased in severity 
beyond the natural progression 
expected for such a disability, 
(as opposed to the veteran 
experiencing a temporary in-
service exacerbation)?  

4.  After undertaking any additional 
development which may become apparent in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond.  The 
appeal should thereafter be returned to 
the Board for further review, if in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


